              IN THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
                            1:19 CR 17

UNITED STATES OF AMERICA                    )
                                            )
v.                                          )                  ORDER
                                            )
JOSEPH F. WISEMAN, JR.                      )
                                            )
                 Defendant.                 )
_________________________________           )

      This matter is before the Court on Defendant’s “Motion to Seal

Separately Filed Joint Motion to Continue Sentencing Hearing and

Memorandum in Support” (Doc. 22) (“Motion to Seal”), which requests that the

Court seal the Joint Sealed Motion to Continue Sentencing (Doc. 24) (“Motion

to Continue Sentencing”).1

      The Court has considered the Motion to Seal, the public’s interest in

access to the Motion to Continue Sentencing, and alternatives to sealing. The

Court determines that sealing is necessary in this case, and that less

restrictive means of handling the information are not sufficient. The sealing

ordered herein shall be permanent, subject to further Order of the Court.




1Defendant’s “Memorandum in Support of Joint Motion to Seal Motion to Continue
Sentencing Hearing” (Doc. 23) has been filed under seal as provided by Local Civil
Rule 6.1 and Local Criminal Rule 49.1.1.



     Case 1:19-cr-00017-RJC-WCM Document 25 Filed 07/29/19 Page 1 of 2
IT IS THEREFORE ORDERED THAT:

    1. The “Motion to Seal Separately Filed Joint Motion to Continue

       Sentencing Hearing and Memorandum in Support” (Doc. 22) is

       GRANTED.

    2. The Joint Sealed Motion to Continue Sentencing (Doc. 24) shall

       be SEALED and remain sealed until further Order of the Court.


                         Signed: July 29, 2019




                                  2

Case 1:19-cr-00017-RJC-WCM Document 25 Filed 07/29/19 Page 2 of 2
